internal_revenue_service number release date index number ---------------------------------------------- ----------------------------------------------- --------------------- ------------------------------------- ---------------------------------------------------------- ----------------------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc fip b06 plr-138208-07 date date legend exchange financial zone country authority ----------------------------------------------- ------------------------------------------------ ----------------------------- ---------------------------------------------- clearing house ----------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------- date date --------------------------- ------------------ dear ----------- this is in reply to a letter requesting a ruling that exchange is a qualified_board_or_exchange within the meaning of sec_1256 of the internal_revenue_code facts exchange is a private limited_company organized on date under the laws of financial zone located in country exchange has been licensed by the authority as an plr-138208-07 authorized market institution to operate an exchange within the financial zone exchange is regulated by the authority exchange offers electronic trading of commodity futures contracts and now or in the future other futures and options contracts exchange contracts are cleared and settled by clearing house which is a commodity futures trading commission cftc regulated derivatives clearing_organization exchange’s annual_accounting_period is the calendar_year ending december and its overall_method_of_accounting is the accrual_method exchange does not file u s federal_income_tax returns and does not have a u s taxpayer_identification_number in a letter dated date the cftc granted subject_to certain conditions no- action relief to exchange permitting it to make its electronic trading and matching system available in the united_states notwithstanding that exchange was not designated as a contract market pursuant to sec_5 of the commodity exchange act on date the cftc published in the federal_register a statement of policy that affirmed the use of the no-action process to permit foreign boards_of_trade to provide direct access to their electronic trading systems to u s members or authorized participants without seeking designation under the commodity exchange act as a contract market in the policy statement the cftc endorsed the scope of the review under the no-action process which in part it described as follows the scope of review that was established by commission staff in the dtb no-action letter and refined in subsequent no-action letters focuses on establishing the bona_fide status of the foreign board_of trade and finding that no public interest would be adversely affected by persons in the u s directly accessing the foreign board_of trade in general staff reviews information and representations provided by the applicant that relate to among other things the rules and structure of the applicant exchange with an emphasis on the exchange's financial integrity market surveillance trade practice and rule enforcement regime various system integrity protections that govern the foreign board_of trade's electronic trading system using as a template the principles for the oversight of screen-based trading systems the system's related clearing and customer default protections and information concerning the regulatory structure in the applicant's jurisdiction with a specific emphasis on market regulation the staff also reviews the adequacy of information sharing with the commission by the market and its regulator based upon its review of the documents and representations submitted by the applicant and subject_to compliance with various conditions eg representations governing access to books_and_records and the plr-138208-07 appointment of a u s agent for service of process staff might conclude that granting no-action relief would not be contrary to the public interest essentially as it has evolved the staff review seeks to determine that the applicant foreign board_of trade is subject_to governmental authorization appropriate rules prohibiting abusive trading practices and continuing oversight by a regulator that has powers to intervene in the market and share information with the commission this review generally reflects the internationally accepted approaches used by many developed market jurisdictions to govern access to foreign electronic exchanges these approaches generally are based upon a review of and ongoing reliance upon the foreign market's home regulatory regime and are designed to maintain regulatory protections while avoiding the imposition of duplicative regulation the commission finds that the staff review appropriately addresses the commission's concern that relief will only be granted with respect to bona_fide foreign boards_of_trade the commission also finds that the staff's review of foreign board_of trade representations and the related information submitted with respect to system integrity clearing procedures and default protections is appropriately focused and respects the prohibitions of sec_4 finally the various terms and conditions that have been imposed in the no-action letters have been reasonably and appropriately tailored to the factual circumstances raised by the applications for no-action relief boards_of_trade located outside of the united_states and no-action relief from the requirement to become a designated contract market or derivatives transaction execution facility fed reg big_number big_number date footnotes omitted exchange makes the following representations exchange has satisfied and continues to satisfy all cftc conditions necessary to retain its no-action relief from contract market designation all exchange contracts are subject_to a system of marking to market whereby gains are credited to accounts and losses subjected to margin calls on a daily basis exchange will maintain an agent for service within the united_states to receive and accept any request for information summons or subpoena from the service or from any grand jury properly convened within the united_states which plr-138208-07 is related to the taxation of transactions in futures contracts traded on exchange by any person the supplying by the exchange of its records to a u s grand jury or to the service will not be a violation of or inconsistent with the law of the country exchange will retain its records respecting derivatives trading on exchange for a minimum of five years exchange will collect from all exchange members that either have or are required to have united_states taxpayer identification numbers their united_states taxpayer identification numbers and on request will provide such information to the service exchange will identify a senior management contact of each exchange member and on request will make such information available to the service on request the exchange will ask exchange members to identify their other executive officers to the service exchange will provide such further information and assurances as may from time to time be requested by the service in order to verify exchange’s entitlement to the determination under sec_1256 of the code the exchange rulebook has been amended approved and will be maintained to require the following a exchange members who are subject_to the reporting requirements of brokers under sec_6045 of the code and the treasury regulations thereunder shall comply with such requirements as amended from time to time with respect to transactions effected on or otherwise subject_to the rules of the exchange in the manner prescribed by sec_6045 of the code the regulations thereunder and such other provisions of the code and regulations that are pertinent thereto failure of an exchange member to comply with this provision will result in immediate suspension of such member’s membership privileges on exchange and the privileges of any successor to such member until the member complies with these reporting requirements in all respects such compliance includes the filing of all returns that were required to have been filed under sec_6045 but were not filed or were filed improperly b in addition to the requirements of the exchange rulebook upon request by exchange exchange members with respect to transactions occurring on exchange will supply to exchange or directly to the service or any grand jury properly convened within the united_states books plr-138208-07 papers records or other data as described in sec_7602 of the code and the treasury regulations thereunder hereinafter collectively referred to as records such requests will be made by exchange whenever exchange receives a written request summons or subpoena to produce such records from the service or from any grand jury failure of an exchange member to comply with this provision will result in immediate suspension of such member’s membership privileges on exchange and the privileges of any successor to such member until the member complies with these reporting requirements in all respects law and analysis sec_1256 of the code provides in general when gain_or_loss on sec_1256 contracts will be recognized and how such gain_or_loss will be treated for federal_income_tax purposes sec_1256 of the code provides in part that for purposes of this section the term sec_1256 contract means any regulated_futures_contract sec_1256 of the code provides that the term regulated_futures_contract means a contract a with respect to which the amount required to be deposited and the amount which may be withdrawn depends on a system of marking to market and b which is traded on or subject_to the rules of a qualified_board_or_exchange sec_1256 of the code provides that the term qualified_board_or_exchange means- a a national securities exchange which is registered with the securities_and_exchange_commission b a domestic board_of trade designated as a contract market by the commodity futures trading commission or c any other exchange board_of trade or other market which the secretary determines has rules adequate to carry out the purposes of this section based on the foregoing and the facts in the cftc date letter to exchange we determine that exchange has rules adequate to carry out the purposes of sec_1256 of the code and is thus a qualified_board_or_exchange within the meaning of sec_1256 this determination is conditioned on the representations set forth above and compliance therewith plr-138208-07 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely rebecca l harrigal branch chief branch financial institutions products cc
